Citation Nr: 1031116	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent prior 
to April 19, 2010, and greater than 40 percent thereafter, for 
spondylosis, L5-S1, with chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1978 and from 
June 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing was held at the RO in April 2008 before 
the undersigned Veterans Law Judge and a copy of the hearing 
transcript has been added to the claims file.

In October 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

In June 2010, the RO assigned a 40 percent rating for 
spondylosis, L5-S1, with chronic lumbar strain effective 
April 19, 2010.

The issue of entitlement to additional compensation for 
dependents has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
The Veteran filed this claim at the RO in July 2010.  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  






FINDINGS OF FACT

1.  The competent medical evidence shows that, prior to April 19, 
2010, the Veteran's service-connected spondylosis, L5-S1, with 
chronic lumbar strain was manifested by, at worst, low back pain 
and flexion limited to 45 degrees.

2.  The competent medical evidence shows that, effective 
April 19, 2010, the Veteran's service-connected spondylosis, L5-
S1, with chronic lumbar strain was manifested by, at worst, 
severe, constant, daily pain, an inability to walk more than a 
few yards, an antalgic gait, and flexion limited to 30 degrees.

3.  Effective April 19, 2010, the Veteran's service-connected 
spondylosis, L5-S1, with chronic lumbar strain results in urinary 
frequency and nocturia with awakening to void 2 times a night.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent 
prior to April 19, 2010, and greater than 40 percent thereafter, 
for spondylosis, L5-S1, with chronic lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5242 
(2009).

2.  The criteria for a separate 10 percent rating effective 
April 19, 2010, for urinary frequency associated with service-
connected spondylosis, L5-S1, with chronic lumbar strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Note (1), 4.115a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in March 2004 and in November 2008, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter informed the appellant to submit medical 
evidence showing that his service-connected spondylosis, L5-S1, 
with chronic lumbar strain had worsened.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for spondylosis, L5-S1, 
with chronic lumbar strain.  The evidence also supports assigning 
a separate 10 percent rating effective April 19, 2010, for 
urinary frequency associated with the Veteran's service-connected 
spondylosis, L5-S1, with chronic lumbar strain.  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection 
claim was provided in the November 2008 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the March 2004 letter was issued to the 
appellant and his service representative prior to the May 2004 
rating decision which denied the benefits sought on appeal; thus, 
this notice was timely.  As will be explained below in greater 
detail, the appellant's increased rating claim for spondylosis, 
L5-S1, with chronic lumbar strain is being denied and a separate 
10 percent rating for urinary frequency associated with this 
disability is being granted effective April 19, 2010.  The 
Veteran was notified of the criteria for a disability rating and 
for an effective by letter dated in November 2008.  See Dingess, 
19 Vet. App. at 473.  Any defect in the timing or content of the 
notice provided to the Veteran and his service representative has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge (VLJ) who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the VLJ noted 
the basis of the prior determination and noted the element of the 
claim that was lacking to substantiate the claim for benefits.  
The VLJ specifically noted the issue as entitlement to an 
increased evaluation for spondylosis, L5-S1, with chronic lumbar 
strain.  The representative and the VLJ then asked questions to 
ascertain whether the Veteran's disability had worsened since his 
prior evaluation.  In addition, the VLJ sought to identify any 
pertinent evidence not associated currently with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  The representative specifically 
asked the Veteran about any treatment of the Veteran's 
spondylosis, L5-S1, with chronic lumbar strain.  He ascertained 
that the Veteran had received recent VA outpatient treatment for 
this disability and the Board subsequently reviewed the claims 
file to ensure that those records were included.  The Board also 
remanded this appeal in part to obtain the additional treatment 
records identified by the Veteran in his hearing testimony.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability, the only element of the 
claim in question.  As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that any error in notice provided during 
the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address 
the current nature and severity of his service-connected 
spondylosis, L5-S1, with chronic lumbar strain.  In summary, VA 
has done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected spondylosis, L5-
S1, with chronic lumbar strain is more disabling than currently 
evaluated.  He testified in June 2009 that his low back went out 
on him regularly at his job as a VA housekeeper.  He also 
testified that he had missed work 4-5 times in the previous year 
due to his service-connected spondylosis, L5-S1, with chronic 
lumbar strain.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran's service-connected spondylosis, L5-S1, with chronic 
lumbar strain currently is evaluated as 20 percent disabling 
prior to April 19, 2010, and as 40 percent thereafter under 
38 C.F.R. § 4.71a, DC 5242.  See 38 C.F.R. § 4.71a, DC 5242 
(2009).

Under DC 5242, a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, the combined range of motion of the 
cervical spine greater than 270 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for evidence of 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted for evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A maximum 
100 percent rating is warranted for evidence of unfavorable 
ankylosis of the entire spine.  These ratings are assigned with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.

The combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees, and the thoracolumbar spine is 
240 degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a Veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been considered 
in the Board's review of the diagnostic codes for limitation of 
motion.

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 20 percent prior to 
April 19, 2010, and greater than 40 percent thereafter for 
spondylosis, L5-S1, with chronic lumbar strain.  The competent 
medical evidence shows that, prior to April 19, 2010, the 
Veteran's service-connected low back disability was manifested by 
forward flexion limited to 45 degrees (as seen on VA examination 
in March 2004).  At that examination, the Veteran complained of 
low back pain which radiated in to the groin/testicle area and 
down the right lower extremity and in to the foot.  He also 
experienced intermittent right leg numbness, sensations of 
vibrations in the right foot, and periodic bilateral leg 
numbness.  His legs felt weak after walking for 10 minutes and 
his low back pain increased while walking.  He reported that he 
had not missed any work due to his back pain and denied any 
flare-ups of back pain.  He also reported taking frequent brief 
rest periods due to low back pain when performing heavy labor at 
his job.  He denied any loss of bowel or bladder control.  The 
Veteran's history included 1987 surgery with an anterior 
discectomy with interbody fusion.  In addition to forward flexion 
limited to 45 degrees, physical examination of the Veteran in 
March 2004 also showed tenderness from L2 through the sacrum and 
full motor strength in the lower extremities.  Heel and toe 
walking was normal.  Sensation was intact in both lower 
extremities.  When asked to perform repeated flexion-extension 
cycling of his back, the Veteran reported experiencing increased 
back pain and had less range of motion as his back pain 
increased.  X-rays from October 2003 were reviewed and showed 
mild degenerative changes.  The impressions included status-post 
L5-S1 discectomy with interbody fusion with continued back pain 
and radiation down the right lower extremity and intermittent 
bilateral leg numbness.

VA x-rays of the Veteran's lumbosacral spine in October 2005 
showed a transitional first lumbar vertebra and first sacral 
segment.  There also was minimal spondylosis of the lower lumbar 
spine.

On VA outpatient treatment in August 2009, the Veteran's 
complaints included continuing back pain.  He denied any muscle 
weakness, stiffness, or joint pain.  He also denied any relevant 
urinary system problems.  Physical examination showed no muscle 
atrophy or weakness, a good range of movement, and no spine 
deviation.  The assessment included low back pain.

The Board recognizes that the Veteran complained consistently of 
continuing low back pain prior to April 19, 2010.  The competent 
medical evidence showed only that the Veteran's range of motion 
in the lumbosacral spine was limited to 45 degrees of forward 
flexion.  There is no indication that the Veteran's service-
connected spondylosis, L5-S1, with chronic lumbar strain resulted 
in any favorable or unfavorable ankylosis as is required for an 
increased rating under DC 5242.  See 38 C.F.R. § 4.71a, DC 5242 
(2009).  Thus, the Board finds that the criteria for a disability 
rating greater than 20 percent prior to April 19, 2010, for 
spondylosis, L5-S1, with chronic lumbar strain have not been met.  

The Veteran also is not entitled to a disability rating greater 
than 40 percent effective April 19, 2010, for spondylosis, L5-S1, 
with chronic lumbar strain.  On VA examination on April 19, 2010, 
the Veteran's complaints included urinary frequency and nocturia 
and erectile dysfunction which the VA examiner related 
etiologically to the Veteran's service-connected low back 
disability.  The Veteran also complained of severe, constant, 
sharp lumbar spine pain which radiated in to his bilateral lower 
extremities.  He reported severe weekly flare-ups of his lumbar 
spine pain.  He denied any incapacitating episodes.  He was 
unable to walk more than a few yards and required a cane and a 
brace for ambulation.  Physical examination showed normal head 
position, an antalgic gait with a cane, no abnormal spinal 
curvature or ankylosis, bilateral guarding and tenderness of 
thoracic sacrospinalis muscles, normal muscle tone, 4/5 muscle 
strength, and no muscle atrophy.  Sensation was normal 
throughout.  Range of motion testing showed flexion limited to 
30 degrees with objective evidence of pain on motion.  There was 
additional limitation of motion with repetitive motion although 
this was not expressed in degrees.  The diagnosis was 
degenerative disc disease of the lumbar spine.

The Board finds that the Veteran's increased low back 
symptomatology and the objective evidence of increased limitation 
of motion on flexion support the assignment of a 40 percent 
rating, and no higher, effective April 19, 2010, for spondylosis, 
L5-S1, with chronic lumbar strain under DC 5242.  See 38 C.F.R. 
§ 4.71a, DC 5242 (2009).  The Veteran reported significantly 
increased low back pain which was confirmed on range of motion 
testing showing flexion limited to 30 degrees.  There was no 
finding that the Veteran's service-connected spondylosis, L5-S1, 
with chronic lumbar strain resulted in any unfavorable ankylosis 
of the thoracolumbar spine or the entire spine, however, as is 
required for a disability rating greater than 40 percent under 
DC 5242.  Id.  Thus, the Board finds that the criteria for a 
disability rating greater than 40 percent effective April 19, 
2010, for spondylosis, L5-S1, with chronic lumbar strain also 
have not been met.

The Board notes that the Veteran reported experiencing urinary 
frequency and nocturia at his most recent VA examination in April 
2010.  The Veteran's daytime voiding interval was greater than 
3 hours and he voided 2 times a night.  He also denied any fecal 
incontinence at this examination.  The VA examiner concluded that 
the etiology of these symptoms was not unrelated to the Veteran's 
service-connected spondylosis, L5-S1, with chronic lumbar strain.  
Although the Veteran also reported experiencing radiculopathy in 
his bilateral lower extremities at his April 2010 VA examination, 
the Board notes that service connection was granted for bilateral 
lower extremity radiculopathy in a June 2010 rating decision.  
The Board also observes that Note (1) to 38 C.F.R. § 4.71a 
provides that any associated objective neurological 
abnormalities, including, but not limited to, bladder impairment 
should be evaluated separately under an appropriate diagnostic 
code.  In this case, the VA examiner determined in April 2010 
that the Veteran's urinary frequency was associated with his 
service-connected spondylosis, L5-S1, with chronic lumbar strain.  
The Board also observes that 38 C.F.R. § 4.115a provides a 
10 percent rating for urinary frequency manifested by awakening 
to void 2 times per night.  As noted, the Veteran's urinary 
frequency is manifested by nighttime voiding 2 times per night.  
Accordingly, the Board finds that the criteria for a separate 
10 percent rating effective April 19, 2010, for bladder 
impairment associated with the Veteran's service-connected 
spondylosis, L5-S1, with chronic lumbar strain have been met.  
See 38 C.F.R. §§ 4.71a, Note (1), 4.115a (2009).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected spondylosis, L5-
S1, with chronic lumbar strain.  38 C.F.R. § 3.321 (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected spondylosis, L5-S1, with chronic 
lumbar strain are not inadequate in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of this disability.  As discussed above, the 
Veteran's service-connected spondylosis was manifested by, at 
worst, flexion limited to 45 degrees prior to April 19, 2010, and 
by flexion limited to 30 degrees thereafter.  The Veteran also 
has been awarded a separate 10 percent rating effective April 19, 
2010, for urinary frequency associated with his service-connected 
spondylosis.  Moreover, the evidence does not demonstrate other 
related factors such as marked interference with employment and 
frequent hospitalization.  The Veteran reported at his VA 
examination in March 2004 that he had not missed any work due to 
his low back pain and was required only to take brief rest 
periods when performing heavy labor at his job due to low back 
pain.  The VA examiner stated that the Veteran was able to 
perform a moderately heavy labor job without missing any work and 
did not experience any flare-ups.  The Veteran testified before 
the Board in April 2008 that he only had missed work 4 or 5 times 
in the previous year due to low back pain.  The VA examiner 
stated in April 2010 that the Veteran was employed full-time as a 
VA housekeeper trainer and had lost 4 weeks of work due to back 
pain in the previous 12 months.  There is no indication that the 
Veteran has been hospitalized for treatment of his service-
connected spondylosis at any time during the appeal period.  In 
light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability rating greater than 20 percent prior 
to April 19, 2010, and greater than 40 percent thereafter for 
spondylosis, L5-S1, with chronic lumbar strain is denied.

Entitlement to a separate 10 percent rating for urinary frequency 
associated with service-connected spondylosis, L5-S1, with 
chronic lumbar strain is granted effective April 19, 2010.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


